Judgment, Supreme Court, New York County (Bruce Allen, J., at hearing; Ronald Zweibel, J., at plea and sentence), rendered November 1, 2002, convicting defendant of burglary in the first and second degrees, and sentencing him to an aggregate term of eight years, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony and statements. In both the photo array and the lineup, all the participants matched the description *317provided by the victim, and there was no readily apparent difference between defendant’s appearance and that of the other persons that would cause him to be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). There was nothing unduly suggestive about having the victim view defendant in a lineup after she had already selected his photograph from an array (People v Cobb, 294 AD2d 199 [2002], lv denied 98 NY2d 695 [2002]). Finally, there was no evidence that defendant was under the influence of drugs to such a degree that it impaired the voluntariness of his statement (see People v Williams, 62 NY2d 285 [1984]; People v Schompert, 19 NY2d 300 [1967], cert denied 389 US 874 [1967]). Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.